MaoRae, J.
(after stating the facts as above): There is no testimony to show that the land described in the petition is the same as that for the possession of which this action is brought, unless it be that the recitals in the deed from Rick-man, administrator, tp Justice are evidence to connect the two descriptions; and we know of no rule of evidence nor statute, as in the case of burned records (The Code, §69), to impart this extraordinary effect to said recitals, the same making no reference to the description in the petition. It follows that the record relied on as an estoppel may relate to an entirely different tract of land. Tliis renders it unnecessary for us to consider the interesting questions presented on the argument.
Taking the evidence, as we must do, in the most favorable view for the plaintiff in which it could be considered, there was error in the intimation of his Honor. The judgment of nonsuit must be reversed and a new trial granted.
New Trial.